Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Claims 1-11 are allowable. The restriction requirement between inventions of Groups I and III, as set forth in the Office action mailed on March 21, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 21, 2022 is partially withdrawn.  Claims 15-20, directed to a winding apparatus no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-14, directed to a method of producing an optical fiber remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application is in condition for allowance except for the presence of claims 12-14 directed to invention non-elected without traverse.  Accordingly, claims 12-14 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Corning Incorporated (WO-0151911) discloses a method of collecting a tail section of a long product comprising winding a tail of the long product onto a tail spool 62 with a rotation axis aligned with a rotation of a main spool 60, and then winding the remainder of the long product onto the main spool (Figures 1-6). Corning Incorporated further discloses a winding apparatus, comprising first and second upright legs (depicted in Figure 1), first and second pintles (depicted in Figure 1), a main spool 60 carried on the first and second pintles, a tail spool 62 carried on the second pintle, the main spool and tail spool configured for rotation about a same axis of rotation (Figures 1-6). However, Corning Incorporated or any of the prior art of record, taken as a whole, does not disclose or suggest the combination of claim 1, including the method of collecting a tail section of a long product comprising rotating the tail spool while holding the main spool substantially stationary in conjunction with the rest of the limitation of claim 1; and the combination of claim 15 including a winding apparatus comprising a controller configured to cause the rotation of the tail spool independent of the main spool to take up a tail section in conjunction with the rest of the limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619